Case: 4:20-cv-00417-SRC Doc. #: 1 Filed: 03/19/20 Page: 1 of 3 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

DEBORAH BARROW,
Plaintiff, Case No.: 4:20-cv-00417

Removed from the Circuit Court of
St. Louis County, Missouri

Vv.

WAL-MART STORES EAST |, LP,
JURY TRIAL DEMANDED

Defendant.

NOTICE OF REMOVAL

 

COMES NOW Defendant, WAL-MART STORES EAST |, LP, by and through its
attorneys, BETH C. BOGGS and BOGGS, AVELLINO, LACH & BOGGS, L.L.C., pursuant to
28 U.S.C. § 1441 and 28 U.S.C. § 1446, and for its Notice of Removal, states to the Court

as follows:

1. This action entitled Deborah Barrow v. Wal-Mart Stores East |, LP, was commenced
in the Circuit Court of St. Louis County, Missouri, on or about January 27, 2020.

2. The attached Petition was served upon Wal-Mart Stores East |, LP, on March 5,
2020.

3. Plaintiff is a citizen of the State of Missouri and a resident of the State of Missouri.
See Plaintiff’s Petition.

4, Defendant, Wal-Mart Stores East |, LP, is a Delaware limited partnership, having its
principal place of business in the State of Arkansas. The members of the limited partnership are
citizens of the State of Arkansas. Thus, for purposes of diversity jurisdiction, Defendant is a citizen
of the States of Delaware and Arkansas.

5. Defendant asserts that complete diversity exists, as Defendant is a citizen and

Case No.: 4:20-cv-00417 Page 1 of 3
Case: 4:20-cv-00417-SRC Doc. #: 1 Filed: 03/19/20 Page: 2 of 3 PagelD #: 2

resident of the State of Delaware and the State of Arkansas for purposes of federal jurisdiction. See
28 U.S.C. § 1332(c)(1).

6. This is an action over which this Court has original jurisdiction under the provisions
of 28 U.S.C. § 1332, in that the matter in controversy, exclusive of interest and costs, exceeds the
sum of $75,000.00 and is between citizens of different states. The Plaintiff claims injuries from a
slip and fall. Specifically, her Petition alleges that she has sustained a hip replacement surgery as a
result of this incident. See Plaintiff's Petition, 11.

i Copies of all processes, pleadings, orders, records, and proceedings in St. Louis
County are attached to this Notice of Removal.

8, Defendant has filed this Notice of Removal within 30 days after the service of the
Petition from which it was first ascertained that the case was removable.

WHEREFORE, Defendant, Wal-Mart Stores East |, LP, respectfully requests that this Court
acknowledge jurisdiction over this action and allow removal thereto to this Court for determination
of all issues involved herein.

DEFENDANT DEMANDS TRIAL BY JURY

Respectfully submitted,

WAL-MART STORES EAST I, LP

By:_/s/ Beth C. Boggs
Beth C. Boggs, #43089
BOGGS, AVELLINO, LACH & BOGGS, L.L.C.
9326 Olive Blvd., Suite 200
St. Louis, MO 63132
(314) 726-2310 Telephone
(314) 726-2360 Facsimile
bboggs@balblawyers.com
Attorneys for Defendant

Case No.: 4:20-cv-00417 Page 2 of 3
Case: 4:20-cv-00417-SRC Doc. #: 1 Filed: 03/19/20 Page: 3 of 3 PagelD #: 3

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true and correct copy of the foregoing
document was electronically filed with the Clerk of the United States District Court, Eastern
District of Missouri, by using the Court’s CM/ECF Electronic Filing System this 19th day of
March, 2020, with an electronic copy to be served by operation of the Court's electronic
filing system upon the following:

Bryan J. Sanger, #60210

Mandel, Mandel, Marsh,
Sudekum & Sanger

1010 Market Street, Eighth Floor

St. Louis, MO 63101

(314) 621-1701 — Telephone

(314) 621-4800 — Facsimile

bryan@mandelmandel.com

Attorney for Plaintiff a eo aA. took

 

Case No.: 4:20-cv-00417 Page 3 of 3

Z:\LOK_data\2106\040\Removal Documents\Notice of Removal.docx\BCB\tg
